Case 20-03038       Doc 1     Filed 07/07/20    Entered 07/07/20 11:24:22         Page 1 of 12



                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF CONNECTICUT
                               NEW HAVEN DIVISION

In re

CHERYL A. SANTORE,                                           Case No. 20-30170 (AMN)

                                                             Chapter 7
         Debtor.
__________________________________

WILLIAM K. HARRINGTON,                                       Adv. Proc. 20-______ (AMN)
United States Trustee for Region 2,

               Plaintiff,
v.

CHERYL A. SANTORE,

            Defendant.
__________________________________

        COMPLAINT TO DENY DEBTOR’S DISCHARGE UNDER 11 U.S.C. § 727

        William K. Harrington, the United States Trustee for Region 2, by and through his

undersigned counsel, for his complaint against Cheryl A. Santore hereby alleges as follows:

                                    Jurisdiction and Venue

        1.     This Complaint initiates an adversary proceeding as contemplated by Rule

7001(4) of the Federal Rules of Bankruptcy Procedure (“FRBP”). This controversy is a “core

proceeding” as the term is defined by 28 U.S.C. § 157(b)(1) and (b)(2)(J).

        2.     The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C.

§§ 157(b)(2)(J) and 1334 in that it arises under 11 U.S.C. § 101, et seq. (“Bankruptcy Code”)

and arises in or relates to the bankruptcy case now pending before this Court, styled: In re

Cheryl A. Santore, Case No. 20-30170 (JAM).

                                                1
Case 20-03038       Doc 1     Filed 07/07/20    Entered 07/07/20 11:24:22         Page 2 of 12



         3.    Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409(a).

                                             Parties

         4.    The plaintiff William K. Harrington is the duly appointed United States Trustee

for Region 2 (“United States Trustee”).

         5.    The United States Trustee is authorized to commence this adversary proceeding

pursuant to 11 U.S.C. § 727(c).

         6.    The defendant is Cheryl A. Santore, the chapter 7 debtor in Case No. 20-30170

(JAM).

                                       Procedural Background

         7.    On February 3, 2020 (“Petition Date”), defendant Cheryl A. Santore (“Debtor”)

filed a voluntary petition for relief under chapter 7 of the Bankruptcy Code (“Petition”). See

ECF 1.

         8.    On or about February 3, 2020, Andrea M. O’Connor was appointed interim

trustee of the Debtor’s estate (“Trustee O’Connor”).

         9.    The Debtor retained William E. Carter, Esq. to represent her in her chapter 7

bankruptcy.

         10.   The original date to file a complaint objecting to the Debtor’s discharge under 11

U.S.C. § 727 was May 12, 2020. By order dated May 1, 2020, the United States Trustee

obtained an extension of time to July 13, 2020 to file a complaint. See ECF 18. Accordingly,

this Complaint is timely filed.




                                                2
Case 20-03038       Doc 1     Filed 07/07/20     Entered 07/07/20 11:24:22        Page 3 of 12



      Bank Accounts on Schedule AB and Responses to Transfer Questions on SOFA

       11.     On the Petition Date, the Debtor filed Schedules A/B through J (collectively the

“Schedules”) and a Statement of Financial Affairs (“Original SOFA”). See ECF 1 attached as

Exhibit A.

       12.     On February 3, 2020, the Debtor signed a Declaration About an Individual

Debtor’s Schedules which contained the following oath over her signature: “Under penalty of

perjury, I declare that I have read the summary and schedules filed with this declaration and that

they are true and correct.” See ECF 1 at page 45 of 64.

       13.     On February 3, 2020, as part of the Original SOFA, the Debtor signed a

declaration under penalty of perjury which contained the following oath over her signature: “I

have read the answers on this Statement of Financial Affairs and any attachments, and I declare

under penalty of perjury that the answers are true and correct. I understand that making a false

statement, concealing property, or obtaining money or property by fraud in connection with a

bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. § 152, 1341, 1519, 3571.” See ECF 1 at page 57 of 64.

       14.     On Schedule A/B (“Original Schedule AB”) at question 17, the Debtor disclosed

ownership of three accounts: (a) a checking account x2207 and a savings account x1635 at

Bank of America (“BOA Accounts”) with a collective balance of $4,875.00, and (b) a Fidelity

Money Market Account ending in x4388 with a balance of $25.00 (“Fidelity MMA x4388

Account”). See ECF 1 at page 11 of 64.

       15.     Question 8 on the Original SOFA required the Debtor to disclose if she made any

payments or transfers of property on account of a debt that benefitted an insider during the one-


                                                3
Case 20-03038       Doc 1     Filed 07/07/20    Entered 07/07/20 11:24:22            Page 4 of 12



year period prior to the bankruptcy filing. The Debtor’s response was “no.” See ECF 1 at page

49 of 64.

       16.     Question 13 on the Original SOFA required the Debtor to disclose if she made

any gifts of a value of $600.00 or more in the two years before the bankruptcy filing. The

Debtor’s response was “no.” See ECF 1 at page 50 of 64.

       17.     Question 18 on the Original SOFA required the Debtor to disclose all transfers

and sales of property that took place within two years before the bankruptcy filing, other than

transactions in the regular course of business or financial affairs. The Debtor’s response was

“yes,” and she disclosed the transfer of real property known as 38 Botsford Road, Seymour,

Connecticut to her ex-husband, Philip A. Santore. See ECF 1 at page 53 of 64.

                               False Testimony At 341 Meeting

       18.     The Debtor’s Section 341 meeting of creditors was held on March 13, 2020

(“341 Meeting”).

       19.     The Debtor appeared at the 341 Meeting conducted by Trustee O’Connor, along

with Attorney Carter. At the 341 Meeting, Trustee O’Connor placed the Debtor under oath and

the Debtor gave testimony in response to Trustee O’Connor’s questions. A copy of the

transcript of the 341 Meeting (“341 Transcript”) is attached here to as Exhibit B.

       20.     At the 341 Meeting, the Debtor testified that she read her bankruptcy papers

before she signed them. See 341 Transcript at page 4.

       21.     At the 341 Meeting, the Debtor testified that her bankruptcy papers are true and

accurate. See 341 Transcript at page 4.




                                                4
Case 20-03038            Doc 1      Filed 07/07/20        Entered 07/07/20 11:24:22              Page 5 of 12



          22.     At the 341 Meeting, the Debtor testified that she did not wish to make changes to

her bankruptcy papers. See 341 Transcript at page 4.

          23.     At the 341 Meeting, the Debtor did not discuss or disclose any accounts at

Fidelity that were not listed on Original Schedule AB. See 341 Transcript.

          24.     The Debtor’s divorce judgment entered on January 8, 2020, less than a month

prior to the Petition Date.

          25.     At the 341 Meeting, the Debtor testified that she is still living with her ex-

husband. See 341 Transcript at pages 6-7.

          26.     At the 341 Meeting, Trustee O’Connor requested that the Debtor provide copies

of the financial affidavits filed in the Debtor’s divorce case. See 341 Transcript at page 30-31.

          27.     In response, on or about March 18, 2020, the Debtor, through Counsel, provided

Trustee O’Connor with a copy of the Debtor’s financial affidavit signed on January 7, 2020 and

filed in the Debtor’s divorce case (“January 2020 Debtor Divorce Affidavit”).1

          28.     The January 2020 Debtor Divorce Affidavit lists two accounts at Fidelity: (a) one

with account number ending in x5684 and a current balance of $34,282.39 and (b) one with an

account number ending in x7548 and a current balance of $41,471.25 (collectively “Fidelity

Accounts”).

          29.     The January 2020 Debtor Divorce Affidavit lists the Fidelity Accounts as being

controlled by the Debtor and with the Debtor as a listed beneficiary.

          30.     On or about March 19, 2020 and March 30, 2020, Trustee O’Connor requested

that the Debtor provide statements for the Fidelity Accounts.



   1
       Due to privacy concerns, a copy of the January 2020 Divorce Affidavit is not attached hereto.
                                                         5
Case 20-03038           Doc 1      Filed 07/07/20         Entered 07/07/20 11:24:22               Page 6 of 12



                  Undisclosed Fidelity Accounts and Amendments To Schedules

         31.      On or about March 26, 2020 and April 27, 2020, Trustee O’Connor received

certain account statements from the Debtor regarding the Fidelity Accounts, as well as other

accounts at Fidelity.2 Such statements evidence the following:

                  a. As of the Petition Date, the Debtor was an owner of one of the Fidelity

                      Accounts listed on the January 2020 Debtor Divorce Affidavit, namely

                      Fidelity account ending in x7548 titled jointly with right of survivorship with

                      her adult daughter, Rebecca Sara Santore (“Debtor/Rebecca Joint Account”);

                  b. As of the Petition Date, the balance of the Debtor/Rebecca Joint Account was

                      approximately $42,148.35;

                  c. On February 4, 2020, the day after the Petition Date, the entire balance of the

                      Debtor/Rebecca Joint Account with the exception of $.04, was transferred to

                      another account at Fidelity titled only in the name of Rebecca Sara Santore

                      and bearing account number ending in x1154 (“Rebecca Individual

                      Account”);

                  d. Within the one-year period prior to the Petition Date, a total of at least

                      $18,527.59 was withdrawn out of the Debtor/Rebecca Joint Account

                      (“Debtor/Rebecca Joint Account Pre-Petition Transfers”);

                  e. Between January 1, 2019 and December 31, 2019, the Debtor was an owner

                      of the second of the Fidelity Accounts listed on the January 2020 Debtor

                      Divorce Affidavit, namely Fidelity account ending in x5684 titled jointly



   2
       Due to privacy concerns, copies of the statements of the Fidelity Accounts are not attached hereto.
                                                         6
Case 20-03038        Doc 1    Filed 07/07/20    Entered 07/07/20 11:24:22        Page 7 of 12



                    with right of survivorship with her adult daughter, Amanda Taylor Santore

                    (“Debtor/Amanda Joint Account”);

              f. On January 24, 2020, ten days before the Petition Date, Amanda Taylor

                    Santore (“Daughter Amanda”) opened up an account at Fidelity in her

                    individual name bearing account number ending in x9508 (“Amanda

                    Individual Account”) with the sum of $34,880.14 that was transferred from

                    the Debtor/Amanda Joint Account (“Amanda Account Opening Transfer”);

                    and

              g. Excluding the Amanda Account Opening Transfer, an additional $22,732.44

                    was withdrawn out of the Debtor/Amanda Joint Account within the one-year

                    period prior to the Petition Date (“Debtor/Amanda Joint Account Pre-Petition

                    Transfers”).

       (i) Undisclosed Debtor/Rebecca Joint Account

       32.    The Debtor did not disclose her ownership of the Debtor/Rebecca Joint Account

on the Original Schedule AB at question 17. See ECF 1 at page 11 of 64.

       33.    The Debtor did not disclose her ownership of the Debtor/Rebecca Joint Account

at the 341 Meeting. See 341 Transcript.

       34.    On April 15, 2020, the Debtor filed an Amended Schedule AB which again

disclosed the BOA Accounts and the Fidelity MMA Account at question 17, as well as a listing

the previously omitted Debtor/Rebecca Joint Account. See ECF 11 at page 4 of 12 attached as

Exhibit C hereto.




                                                7
Case 20-03038         Doc 1   Filed 07/07/20   Entered 07/07/20 11:24:22       Page 8 of 12



       (ii) Undisclosed Amanda Account Opening Transfer from Debtor/Amanda Joint
            Account

       35.    The Original SOFA does not disclose the Amanda Account Opening Transfer

from the Debtor/Amanda Joint Account to the Amanda Individual Account. See ECF 1.

       36.    The Debtor did not disclose the Amanda Account Opening Transfer from the

Debtor/Amanda Joint Account to the Amanda Individual Account at the 341 Meeting. See 341

Transcript.

       37.    The Debtor has not filed an amended Statement of Financial Affairs to disclose

the Amanda Account Opening Transfer from the Debtor/Amanda Joint Account to the Amanda

Individual Account.

       (iii) Undisclosed Debtor/Amanda Joint Account Pre-Petition Transfers

       38.    The Debtor did not disclose the Debtor/Amanda Joint Account Pre-Petition

Transfers on the Original SOFA. See ECF 1.

       39.    The Debtor did not disclose the Debtor/Amanda Joint Account Pre-Petition

Transfers at the 341 Meeting. See 341 Transcript.

       40.    The Debtor has not filed an amended Statement of Financial Affairs to disclose

the Debtor/Amanda Joint Account Pre-Petition Transfers.

       (iv) Undisclosed Debtor/Rebecca Joint Account Pre-Petition Transfers

       41.    The Debtor did not disclose the Debtor/Rebecca Joint Account Pre-Petition

Transfers on the Original SOFA. See ECF 1.

       42.    The Debtor did not disclose the Debtor/Rebecca Joint Account Pre-Petition

Transfers at the 341 Meeting. See 341 Transcript.



                                               8
Case 20-03038        Doc 1     Filed 07/07/20     Entered 07/07/20 11:24:22          Page 9 of 12



       43.      The Debtor has not filed an amended Statement of Financial Affairs to disclose

the Debtor/Rebecca Joint Account Pre-Petition Transfers.

                     FIRST CAUSE OF ACTION - 11 U.S.C. § 727(a)(2)

       44.      Paragraphs 1 through 43 are hereby repeated and realleged as though fully set

forth herein.

       45.      Based upon information sufficient to form a reasonable belief, the Debtor, with

an attempt to hinder, delay or defraud creditors and/or the Debtor’s chapter 7 trustee and estate,

concealed or permitted to be concealed property of the bankruptcy estate within one year before

the date of the filing or after the date of the filing of the Debtor’s bankruptcy petition and thus

has forfeited her right to obtain a discharge of her debts pursuant to 11 U.S.C. § 727(a)(2).

                  SECOND CAUSE OF ACTION - 11 U.S.C. § 727(a)(4)(A)

       46.      Paragraphs 1 through 43 are hereby repeated and realleged as though fully set

forth herein.

       47.      Based upon information sufficient to form a reasonable belief, by failing to

disclose the Debtor/Rebecca Joint Account on the Original Schedule AB, the Debtor has

knowingly and fraudulently, in or in connection with the case made a false oath or account in

violation of 11 U.S.C. § 727(a)(4)(A) and thus has forfeited her right to obtain a discharge of

her debts.

                   THIRD CAUSE OF ACTION - 11 U.S.C. § 727(a)(4)(A)

       48.      Paragraphs 1 through 43 are hereby repeated and realleged as though fully set

forth herein.




                                                  9
Case 20-03038       Doc 1    Filed 07/07/20     Entered 07/07/20 11:24:22         Page 10 of 12



       49.      Based upon information sufficient to form a reasonable belief, by failing to

disclose the Amanda Account Opening Transfer on the Original SOFA, the Debtor has

knowingly and fraudulently, in or in connection with the case made a false oath or account in

violation of 11 U.S.C. § 727(a)(4)(A) and thus has forfeited her right to obtain a discharge of

her debts.

                  FOURTH CAUSE OF ACTION - 11 U.S.C. § 727(a)(4)(A)

       50.      Paragraphs 1 through 43 are hereby repeated and realleged as though fully set

forth herein.

       51.      Based upon information sufficient to form a reasonable belief, by failing to

disclose the Debtor/Amanda Joint Account Pre-Petition Transfers on the SOFA, the Debtor has

knowingly and fraudulently, in or in connection with the case made a false oath or account in

violation of 11 U.S.C. § 727(a)(4)(A) and thus has forfeited her right to obtain a discharge of

her debts.

                   FIFTH CAUSE OF ACTION - 11 U.S.C. § 727(a)(4)(A)

       52.      Paragraphs 1 through 43 are hereby repeated and realleged as though fully set

forth herein.

       53.      Based upon information sufficient to form a reasonable belief, by failing to

disclose the Debtor/Rebecca Joint Account Pre-Petition Transfers on the SOFA, the Debtor has

knowingly and fraudulently, in or in connection with the case made a false oath or account in

violation of 11 U.S.C. § 727(a)(4)(A) and thus has forfeited her right to obtain a discharge of

her debts.




                                                10
Case 20-03038       Doc 1    Filed 07/07/20     Entered 07/07/20 11:24:22         Page 11 of 12



                       SIXTH CAUSE OF ACTION - 11 U.S.C. § 727(a)(4)(A)

       54.      Paragraphs 1 through 43 are hereby repeated and realleged as though fully set

forth herein.

       55.      Based upon information sufficient to form a reasonable belief, by failing to

disclose the Debtor/Rebecca Joint Account to Trustee O’Connor at the 341 Meeting, the Debtor

has knowingly and fraudulently, in or in connection with the case made a false oath or account

in violation of 11 U.S.C. § 727(a)(4)(A) and thus has forfeited her right to obtain a discharge of

her debts.

                 SEVENTH CAUSE OF ACTION - 11 U.S.C. § 727(a)(4)(A)

       56.      Paragraphs 1 through 43 are hereby repeated and realleged as though fully set

forth herein.

       57.      Based upon information sufficient to form a reasonable belief, by failing to

disclose the Amanda Account Opening Transfer from the Debtor/Amanda Joint Account to the

Amanda Individual Account to Trustee O’Connor at the 341 Meeting, the Debtor has knowingly

and fraudulently, in or in connection with the case made a false oath or account in violation of

11 U.S.C. § 727(a)(4)(A) and thus has forfeited her right to obtain a discharge of her debts.

                  EIGHTH CAUSE OF ACTION - 11 U.S.C. § 727(a)(4)(A)

       58.      Paragraphs 1 through 43 are hereby repeated and realleged as though fully set

forth herein.

       59.      Based upon information sufficient to form a reasonable belief, by failing to

disclose the Debtor/Amanda Joint Account Pre-Petition Transfers to Trustee O’Connor at the

341 Meeting, the Debtor has knowingly and fraudulently, in or in connection with the case


                                                11
Case 20-03038        Doc 1    Filed 07/07/20      Entered 07/07/20 11:24:22           Page 12 of 12



made a false oath or account at the 341 Meeting in violation of 11 U.S.C. § 727(a)(4)(A) and

thus has forfeited her right to obtain a discharge of her debts.

                       NINTH CAUSE OF ACTION - 11 U.S.C. § 727(a)(4)(A)

       60.      Paragraphs 1 through 43 are hereby repeated and realleged as though fully set

forth herein.

       61.      Based upon information sufficient to form a reasonable belief, by failing to

disclose the Debtor/Rebecca Joint Account Pre-Petition Transfers to Trustee O’Connor at the

341 Meeting, the Debtor has knowingly and fraudulently, in or in connection with the case

made a false oath or account at the 341 Meeting in violation of 11 U.S.C. § 727(a)(4)(A) and

thus has forfeited her right to obtain a discharge of her debts.

       WHEREFORE, the United States Trustee respectfully requests:

                a.     denial of the Debtor’s discharge;

                b.     the costs of suit; and

                c.     for such other and further relief as is just and proper.


       Dated at New Haven, Connecticut this 7th day of July, 2020.

                                                WILLIAM K. HARRINGTON
                                                UNITED STATES TRUSTEE FOR REGION 2

                                       By:      /s/ Holley L. Claiborn
                                                Holley L. Claiborn ct 17216
                                                Trial Attorney
                                                Office of the United States Trustee
                                                Giaimo Federal Building
                                                150 Court Street, Room 302
                                                New Haven, CT 06510-7016
                                                (203) 773-2210



                                                  12
